DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/20 has been considered by the examiner.

EXAMINERS NOTE:
The examiner has reconsidered the entire IDS filed on 02/28/20 in response to the applicant’s arguments filed on 03/01/21.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Allowable Subject Matter
Claims 1-12 are allowed.




The following are details of the closest prior arts of record found:
Herzog et al. (US Patent Publication 2011/0311094) discloses a system for verifying a participant’s visit to a specific location wherein participants capture a pattern generated by the system that is unique to the location using a mobile device and transmits the pattern to a verification system and the verification system decodes the pattern to obtain information that is used to verify that the pattern came from the location in order for the participant to receive credit for the visit.
McDEVITT et al. (US Patent Publication 2016/0005077) discloses a system for enabling access to digital content based on geographic locations visited by mobile device users wherein promotion associated with premium digital content is transmitted to one or more mobile devices and a determination of whether the mobile devices are located within a geofence for the premium content is performed and a further determination of as to whether the tasks / conditions associated with the premium digital content has been completed is performed in order to transmit the digital content to the one or more mobile devices within the one or more geofences.
JAYANTHI (US Patent Publication 2016/0088434) discloses a system wherein mobile devices arriving at a location receives a set of tasks to be performed by the user from the server and task completions are transmitted to the server in order to verify presence and challenge the users for verification / security, etc. 




The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, Claims 1-12 are found to be allowable because the closest prior art found of Herzog et al. (US Patent Publication 2011/0311094) and McDEVITT et al. (US Patent Publication 2016/0005077) and JAYANTHI (US Patent Publication 2016/0088434) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “transmits a task notification issuing a notification about a token and a task associated with the user identifier; the mobile terminal device executes the task on the basis of the task notification; upon completing the task, the mobile terminal device repeatedly transmits a task completion notification including the token; upon confirming that the task completion notification has repeatedly been transmitted, at least one wireless device of the one or more wireless devices transmits a solution request requesting a solution that is an output of the task; upon receiving the solution request, the mobile terminal device transmits a solution notification including the solution of the task” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and independent claim 5 and independent claim 7 and independent claim 8 and independent claim 10 and independent claim 11 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “executes a task on the basis of a task notification received from at least one wireless device of the one or more wireless devices and notifying a token and the task associated with the user identifier; upon completing the task, repeatedly transmits a task completion notification including the token; and when the mobile terminal device receives a solution request, from at least one wireless device of the one or more wireless devices, transmits a solution notification including a solution of the task” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 6 and independent claim 9 and independent claim 12 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645